RESOLUCIÓN
El 16 de noviembre de 2015 emitimos una Resolución mediante la cual le ordenamos a la Leda. Yarimar Soto Rivera que mostrara causa por la cual no debía ser suspen-dida del ejercicio de la abogacía y de la notaría, en vista de ciertos incumplimientos con sus deberes como notaría. Así también, ordenamos la incautación preventiva de su obra protocolar y su sello notarial. La Oficina de Alguaciles del Tribunal Supremo le notificó personalmente a la abogada esa Resolución el 3 de diciembre de 2015. El 17 de diciem-bre de 2015, la licenciada Soto Rivera compareció y pre-sentó un escrito explicando que su incumplimiento se debió a percances de salud. Así las cosas, el 29 de diciembre de 2015, el Director de la ODIN presentó su Informe sobre el estado de la obra incautada. En consecuencia, el 29 de abril de 2016 le concedimos a la licenciada un término final e improrrogable de treinta días para que subsanara las deficiencias señaladas por la ODIN y le apercibimos de que *41su incumplimiento podría conllevar sanciones disciplinarias. El 8 de junio de 2016 compareció nueva-mente el Director de la ODIN e informó que la letrada no dio cumplimiento a la orden aludida.
Examinada la Moción Reiterando Incumplimiento de Orden y otros Remedios, presentada por el Director de la Oficina de Inspección de Notarías, y ante el incumpli-miento de la Leda. Yarimar Soto Rivera con las órdenes de este Tribunal, se le suspende inmediata e indefinidamente del ejercicio de la notaría. Se le ordena, además, que en un término final e improrrogable de treinta días a partir de la notificación de esta Resolución, muestre causa por la cual no debamos suspenderla del ejercicio de la abogacía. Le advertimos de que el incumplimiento con esta orden puede acarrear la imposición de sanciones disciplinarias severas, incluyendo la suspensión inmediata e indefinida del ejerci-cio de la profesión.

Notifíquese personalmente. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Colón Pérez no intervino.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo